DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the predetermined continuous threshold" in line 16 and "the predetermined skipping threshold" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-20 inherit the deficiencies noted above and thus, are also rejected under the same grounds. 

Claim 21 recites the limitation "the first derive signal" in line 3,  "the third transistor terminal", "the fourth transistor terminal" , "the fifth transistor terminal", and "the inductor"    in line 18, "stop first modulation" in line 25,  and "stop second modulation" in line 26  .  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the predetermined continuous threshold" in line 17, "the predetermined skipping threshold" in line 18 and "stop first modulation" in line 20 .  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8, are allowed.
Regarding independent claim 1 (and its respective dependent claims), Song (US PG PUB 2018/0331564 A1) reference discloses a method of operating a battery charging circuit including a first charging circuit and a second charging circuit for concurrently charging a battery. The method generally includes driving a first converter in the first charging circuit, driving a second converter in the second charging circuit, and sensing a charging current for charging the battery from the second charging circuit, based on an output of the second converter, to effectively sense an input current for the second charging circuit. Sharma (US PGPUB 2019/0181759 A1) reference discloses a buck-boost region detector to control the power converter. However, Song in view of Sharma references whether taken alone or in combination fail to disclose “the burst mode detector is further configured to: determine a first number of one or more continuous cycles of the first drive signal, during each cycle of the one or more continuous cycles the first drive signal switching between a first logic level and a second logic level; determine a second number of one or more skipped cycles of the first drive signal, during each cycle of the one or more skipped cycles the first drive signal remaining at the first logic level; determine whether an average magnitude of an inductor current provided by the third transistor terminal and the fourth transistor terminal to the inductor or received by the third transistor terminal and the fourth transistor terminal from the inductor is smaller than a predetermined current threshold based at least in part on the first number of the one or more continuous cycles and the second number of the one or more skipped cycles; and if the average magnitude of the inductor current is smaller than the predetermined current threshold, generate the burst-mode detection signal to cause the drive signal generator to stop first modulation of the first drive signal and stop second modulation of the second drive signal; wherein the drive signal generator is further configured to, if the average magnitude of the inductor current is smaller than the predetermined current threshold, in response to the burst- mode detection signal, stop the first modulation of the first drive signal and the second modulation of the second drive signal so that the first transistor and the second transistor remain turned off” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Claims 2-8 are also allowed for the reasons noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Claims 9-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claims 9, 21, and 22 (and its respective dependent claims), Song (US PG PUB 2018/0331564 A1) reference discloses a method of operating a battery charging circuit including a first charging circuit and a second charging circuit for concurrently charging a battery. The method generally includes driving a first converter in the first charging circuit, driving a second converter in the second charging circuit, and sensing a charging current for charging the battery from the second charging circuit, based on an output of the second converter, to effectively sense an input current for the second charging circuit. Sharma (US PGPUB 2019/0181759 A1) reference discloses a buck-boost region detector to control the power converter. However, Song in view of Sharma references whether taken alone or in combination fail to disclose “the burst mode detector is further configured to: determine a first number of one or more continuous cycles of the first drive signal, during each cycle of the one or more continuous cycles the first drive signal switching between a first logic level and a second logic level; determine a second number of one or more skipped cycles of the first drive signal, during each cycle of the one or more skipped cycles the first drive signal remaining at the first logic level; determine whether an average magnitude of an inductor current provided by the third transistor terminal and the fourth transistor terminal to the inductor or received by the third transistor terminal and the fourth transistor terminal from the inductor is smaller than a predetermined current threshold based at least in part on the first number of the one or more continuous cycles and the second number of the one or more skipped cycles; and if the average magnitude of the inductor current is smaller than the predetermined current threshold, generate the burst-mode detection signal to cause the drive signal generator to stop first modulation of the first drive signal and stop second modulation of the second drive signal; wherein the drive signal generator is further configured to, if the average magnitude of the inductor current is smaller than the predetermined current threshold, in response to the burst- mode detection signal, stop the first modulation of the first drive signal and the second modulation of the second drive signal so that the first transistor and the second transistor remain turned off” and used in combination with each and every limitations of the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iisaka [US 20090133942 A1] and Brewster [US 20140097814 A1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 3, 2022